Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following is a transcript of Ken Arndt's appearance on the television show Decision Makers, first aired on November 8, 2009: Bray Cary:The proposed sale of Verizon to Frontier Communications has been generating plenty of headlines, and here to help us get a better understanding of the transaction and what all’s at stake is Ken Arndt, who’s the Senior Vice President, Southeast General Manager of Frontier Communications.Again, thank you for joining us. Ken Arndt:Thank you for the opportunity. Bray Cary:Well, Ken, a lot of conversation going around – people getting nervous about their telephones.You guys are right now serving about 35% of West Virginia.You all announced that back in May that you are going to purchase the Verizon operations in West Virginia.And that’s got to be approved by both the FCC and the Public Service Commission here in West Virginia.And, I guess the only guys fighting you all right now are the communication workers – the union workers – for Verizon, and we’ll get into all that, but first, you all currently serve about 35% of West Virginia.Is that right? Ken Arndt:That’s correct. Bray Cary:And where is that?Because that’s a third of phones down in this part of the state, at least – no one’s heard. Ken Arndt:We serve markets like Bluefield/Princeton.We serve the eastern panhandle – Charleston.We serve places like Hundred and Welch, West Virginia – a lot of rural areas throughout the state. Bray Cary:And, did you all build those out or have those been acquisitions that you’ve had over the years? Ken Arndt:We actually acquired those – the majority of the properties in the state we acquired through GTE.The former Verizon properties here in the state – GTE, as well as some Alltel properties. Bray Cary:Tell us just a little bit about Ver, I’m sorry, Frontier.You all have started to acquire a lot of rural telephone systems throughout America.Tell us about the size, the scope and a little bit of your history. Ken Arndt: Frontier, the Corporation, has been around for about 70 years.The company actually grew through acquisition.We - our corporate parent, we just recently renamed our Company Frontier, we, our corporate parent was named Citizens Communications.And we currently serve 24 -in - we are a telephone operator in 24 states today, mostly in rural America, although we do serve some urban markets like Rochester, New York, Elk Grove, California, which is a suburb of Sacramento, and Burnsville market which is a suburb of Minneapolis / St. Paul.So, we’ve grown the company through acquisitions over the past really 10 years, our most recent large acquisition was three years ago where we bought Commonwealth Telephone Enterprises which was the 13th largest telephone company in America and they were headquartered in Pennsylvania.So we continue to grow and expand and again we are in 24 states with 5,000 employees. Bray Cary:And Ken what, what - are you all focused on trying to build these kinds of systems, is that the kind of operator you want to specialize in? Ken Arndt:We believe that the future is in broadband.We believe the future of the landline network, which is what we are, we are a landline provider, we don’t provide wireless or cellular service.We do provide wireless data, but we are a landline provider.And - which means that we have connectivity to the home or business.And we believe that via broadband, via growth and investment in the broadband network, that that is where our growth, and our future growth lies. Bray Cary:Does that mean that we would see a major expansion of broadband into the homes in West Virginia, because we have one of the worst penetration rates of any state. Ken Arndt:In Verizon territory you do, not in Frontier’s territory in West Virginia.In Frontier’s footprint, we cover about 92% of the households in the state.That compares to 60% in the Verizon footprint. Bray Cary: Well, you know, it’s been well storied, well documented, all of our politicians talk.If you get really more than a couple of miles outside of a county seat in West Virginia it’s very difficult to get broadband service at least on the hardline. Ken Arndt: In Verizon’s territory. Bray Cary: And how quickly if you all are successful in your acquisition – getting it approved.After approval, after you all take over, what would be the timeline that it would take to build that out? Ken Arndt: From a timeline perspective, and we’re actually finishing our engineering plans right now.In fact, our engineering plans will be finished by December 15th of this year.But my expectation is that within, you know, the first 18 months we would make a substantial increase, raising that 60% exponentially in the first 18 months and making a large investment and bringing in the individuals – the engineering talent and the construction talent to be able to get it done as quickly as possible. Bray Cary: Anddo you have to literally rebuild the lines?Do you have to put a different kind of line in? Ken Arndt: In some cases, yes.What we’re focused, we actually, along with the state, filed for broadband stimulus funding for what’s called the middle mile.And the, not to get too technical but, from your home or business that line comes to a central office and then the central office – that main location – interconnects with other central offices through out the state and the country.
